Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/06/2022 has been entered.	

Status of Claims
Receipt of Amendment, Remarks, and Affidavit filed on 09/062022 is acknowledged. Claim 1 is amended. Claims 1 and 3 are presented for examination on the merits for patentability as they read upon the elected subject matter. Claims 2, and 4-33, directed to non-elected invention, are withdrawn. Rejoining groups will be considered if the claims under examination are found allowable.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This application, 16613078, filed 11/12/2019 is a national stage entry of PCT/JP2018/018016, with an International Filing Date of 05/09/2018, and claims foreign priority to 2017-094998, filed 05/11/2017.
Response to Amendment/Claim Objections
Applicants are reminded that the claims must commence on a separate sheet or file in accordance to 37 CFR 1.52(b)(3). Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. See MPEP 608.01(m). 
Therefore, Applicant is again requested to remove the paragraphs above the claim listing in p2 of the Claims file. 
Claim 1 is objected to because of the following informalities: [Chemical formula 1] is unnecessary and should be removed because applicants have already stated that the amide derivative is represented by general formula [I].  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicants Claim
Applicants claim a pyrazole-3-carboxylic acid amide of formula [I], and elects as species, A-0071, which is 1-(pyridine-3-yl)-4-[1,1,2-trifluoro-2-(trifluoromethoxy)ethoxy]-1H-pyrazole-3-carboxamide, per the instant specification [0401].

    PNG
    media_image1.png
    336
    464
    media_image1.png
    Greyscale

Figure 1. Instant Claim 1 Formula I

    PNG
    media_image2.png
    204
    437
    media_image2.png
    Greyscale

Figure 2. A-0071, name converted to structure on ChemDraw

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ohata et al. (US 8,802,713 B2, Aug 12, 2014), hereinafter Ohata in view of Hayashi et al. (WO 2016/027790 A1, Feb. 2, 2016; English equivalent relied upon for translation: US 2017/0260199 A1, Sep. 14, 2017, cited in the IDS submitted 11/12/2019), hereinafter Hayashi, and Patani et al. (Chemical Reviews, 1996, Vol. 96, No. 8).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ohata is in the same field of endeavor and teaches alkoxy-substituted pyrazole as active ingredient in pesticidal compositions.  Ohata teaches the compounds having the general structure:

    PNG
    media_image3.png
    132
    227
    media_image3.png
    Greyscale

Figure 3. Ohata Formula I
	Ohata expressly teaches the preparation of compounds containing the 1,1,2-trifluoro-2-(trifluoromethoxy)ethoxy on pyrazole, including 5-acetylamino-1-(2-fluoro-4-methyl-5-(2,2,2-trifluoroethylthio)phenyl)-3-(1,1,2-trifluoro-2-(trifluoromethoxy)ethoxy)pyrazole (Example 13), and 5-acetylamino-1-(2-fluoro-4-methyl-5-(2,2,2-trifluoroethylsulfinyl)phenyl-3-1,1,2-trifluoro-2-(trifluoromethoxy)ethoxypyrazole (Example 14), and other similar compounds having 1,1,2-trifluoro-2-(trifluoromethoxy)ethoxypyrazole groups (Examples 15-18, 53-60, 66-67). Compounds were found to exhibit a mortality of 90% or higher when tested on cotton aphid, diamondback moth, cotton bollworm, brown rice planthopper, and two spotted spider mites (Test Examples 1, and 3-7). This agrees with Hayashi’s result against brown planthopper.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Figure 4. Ohata, Example 14
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The difference between Ohata’s closest compound I-14 to the elected compound is the pyrazole being attached to the N of the amide instead of the carbonyl group in A-0071; the benzene ring instead of pyridine; and the substituents on the benzene ring.  
Regarding the amide attachment in Ohata, the reference also teaches R3 amide attached to the pyrazole via the carbonyl group, see for example Table 3, I-148-I-151.  
Regarding the pyridyl ring, it is known in the art that pyridine and benzene are isosteric and commonly used in the field as substitution for each other. Phenyl and pyridine are bioisosteres, according to Patani, which recites benzene and pyridine as ring equivalents whose substitution resulted in analogues with retention of biological activity (p. 3158, Section E, 1st paragraph).
Regarding the substituents in the benzene ring, Ohata teaches that each of R4, R5, R6, and R8, which are independent of one another may be a hydrogen atom (Claim 1). However, R7 of Ohata is R7 is a C2 -C4 haloalkylthio group, a C2 -C4 haloalkylsulfinyl group, etc. (Claim 1)
Hayashi teaches oxazepine compounds as active ingredients in agricultural insecticidal compositions, and the method for using these compositions, and is therefore in the same field as Ohata.  Hayashi teaches compounds of Formula I:

    PNG
    media_image5.png
    146
    357
    media_image5.png
    Greyscale

Figure 4. Hayashi Formula I
Hayashi cures the deficiency of Ohata by teaching the pyridyl group on the pyrazole having hydrogen substituents, with the attachment of the amide group through the carbonyl carbon ([0191], Example 3, Compound 1-1). Hayashi shows that its Compound 1-1 and similar compounds are excellent insecticide against green peach aphids and small brown planthoppers (Test Examples 1, 2,  [0220]-[0224]).

    PNG
    media_image6.png
    125
    214
    media_image6.png
    Greyscale

Figure 5.  Compound 1-1
	

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ohata with that of Hayashi and Patani, and substitute the benzyl group with unsubstituted pyridine because phenyl and pyridine are bioisosteric as taught by Patani.  One would also modify the compound of Ohata to use a pyridine instead of a benzene and attach the amide through the carbonyl group because Hayashi has taught such compounds containing these arrangement to have excellent insecticidal activity against green peach aphids and small brown planthoppers.There is a reasonable expectation of success because Hayashi and Ohata are both drawn to the same insecticidal application of pyrazole compositions. 
Regarding the difference in the amide group containing methyl instead of hydrogen, it is well established that the substitution of methyl for hydrogen and vice versa on a known compound is not a patentable modification absent unexpected or unobvious results. "Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See MPEP 2144.09. Given that instantly claimed Formula I comprehends hydrogen and C1C-6 alkyl group for R7 and R8, the substitution is expected and obvious. 

Response to Arguments:
Applicant’s remark that independent Claim 1 is amended to distinctly claim the subject matter, which is not disclosed or suggested by the reference.  Applicant also argues that the basic skeleton of the compound disclosed in Ohata is different from the basic skeleton of Chemical 31 disclosed in Hayashi, therefore one of ordinary skill in the art would not combine Hayashi and Ohata’s  respective teachings.
Applicant's arguments, filed 09/06/2022, have been fully considered but they are not persuasive. As a first matter, the amendment is insufficient to overcome the obviousness rejection in view of Hayashi and Ohata.  Additionally, Ohata is now the primary art being modified by Hayashi. 
Regarding the alleged difference in the skeleton of the compound, without Applicant specifically pointing to the skeleton being argued, it appears to the Examiner that Applicant is arguing the benzene in Ohata being different from the pyridine ring in Hayashi. If so, this argument is not persuasive because it is known in the art that pyridine and benzene are isosteric and commonly used in the field as substitution for each other (See Patani et al., Chemical Reviews, 1996, Vol. 96, No. 8, p. 3158, Section E.) 
The Declarant submitted an Affidavit comparing the biological activity of compounds instantly claimed vs. two compounds of Hayashi. The Applicant, hereinafter Declarant in this section, submitted an Inventor’s declaration, filed on 09/06/2022, submitting biological test data appearing to support the superiority of their compounds over the prior art. 
In response, the Examiner points out that a Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in  kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)).
In order to be persuasive, the burden is on Declarant to explain why the data presented in the declaration is of a statistical and practical significance compared to the data in the specification. Herein, the Declarant does not explain the significance of the difference in result in Test Example 1 Comparative compounds 1 and 2, and that of elected compound A-0071. Test Example 1 result for A-0071 shows 40% activity compared with 20% of Compounds 1 and 2. However, the Examiner cannot ascertain the significance of the difference because there was no standard deviation reported, and the Applicant does not explain how this difference is significant.  The Examiner cannot properly evaluate the data and ascertain if the data presented is statistically significant without the expected standard deviation; "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
Furthermore, Test Example 2 does not compare the elected compound A-0071 with the comparative compounds of Hayashi; A-0071 was not tested for some reason. However, this is the compound elected, and for which the closest prior art was searched and found. It is also unclear why Ohata’s compound was only tested on Nilaparvata Lugens and not against Plutella xylostella in Test example 1 and Helicoverpa armigera in Test example 2. The Examiner notes that Ohata teaches that its compounds are pesticidal against these pests (Col. 123, line 43; Col. 124, line 2). 
Ohata has shown that its pyrazole containing compounds exhibited a mortality of 90% or higher when tested on cotton aphid, diamondback moth, cotton bollworm, brown rice planthopper, and two spotted spider mites. As such, it is already known in the art that such compounds are effective pesticides as shown by Ohata in view of Hayashi and Patani as is discussed above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 4, 20-21, and 23 of US 8,802,713 B2, hereinafter ‘713, in view of Hayashi.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the elected species of the instant application is similar in structure to multiple compounds in ‘713, encompassed by the structure of Formula I.

    PNG
    media_image7.png
    163
    268
    media_image7.png
    Greyscale

‘713 expressly teaches the preparation of pesticidal compounds containing the 1,1,2-trifluoro-2-(trifluoromethoxy)ethoxy on pyrazole, including 5-acetylamino-1-(2-fluoro-4-methyl-5-(2,2,2-trifluoroethylthio)phenyl)-3-(1,1,2-trifluoro-2-(trifluoromethoxy)ethoxy)pyrazole (Example 13), and 5-acetylamino-1-(2-fluoro-4-methyl-5-(2,2,2-trifluoroethylsulfinyl)phenyl-3-1,1,2-trifluoro-2-(trifluoromethoxy)ethoxypyrazole (Example 14), and other similar compounds having 1,1,2-trifluoro-2-(trifluoromethoxy)ethoxypyrazole groups (Examples 15-18, 53-60, 66-67). 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

‘713 differs with the instant claims in that it does not feature the pyridinyl ring, and instead has substituted phenyl.  Furthermore, the carboxamide on the pyrazole is attached on the nitrogen. However, ‘713 contemplates R3 being an R3a(R3b)N(C=X), wherein X is oxygen, and R3a and R3b are independently hydrogen or a C1-C6 alkyl group (Claim 1).  
Regarding the pyridine group attached to the pyrazole instantly claimed, Hayashi cures the deficiency of ‘713 by teaching pyridinyl pyrazole compounds that are active as agricultural/horticultural insecticide. The teachings of Hayashi have been set forth in the 103 rejection above. 
‘713 contemplates the phenyl group with hydrogen atoms on R4, R5, R6, and R8.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hayashi with that of ‘713 and attach the pyridinyl group to the pyrazole in lieu of the phenyl ring. A skilled artisan would make these modifications to identify additional active herbicidal compounds that are structurally related to ‘713, and would arrive at the elected species with reasonable expectations of success because the elected species is of sufficiently close structural similarity to the compounds of ‘713 that there is a presumed expectation that such compounds possess similar properties, i.e. herbicidal activity. Therefore, one skilled in the arts would have enjoy success. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Response to Arguments: 
The Examiner noted Applicant's request in Applicant's argument with respect to the Double Patenting rejection over U.S. Patent No. 8,802,713 that the double patenting rejection be held in abeyance until allowable subject matter are found. Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)). The double patenting rejection is maintained. 
Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/ERIN E HIRT/Primary Examiner, Art Unit 1616